Title: Petition and Remonstrance from Peter Lemaigre, 25 July 1793
From: Lemaigre, Peter
To: Jefferson, Thomas


To his Excellency Thomas Jefferson Secretary of State for the United States of America
The Petition and Remonstrance of Peter Lemaigre of the City of Philadelphia Merchant and a Citizen of the United States.
Respectfully Sheweth
That your Petitioner has before exhibited Proofs to you in the Case of the Snow Suckey that he has been for upwards of Thirteen Years a Citizen of the United States residing and exercising Business as a Merchant in the City of Philadelphia. That your Petitioner having been largely interested in Trade to the Island of St. Domingo had very considerable Sums of Money due to him there which he was desirous to withdraw from thence and not only directed his Property there to be shipped as well in his own Vessels which he hath from time to time sent to the said Island as in such other American Vessels as would receive Freight for this Port of Philadelphia, That your Petitioner having already stated to you the Capture and Detention of the said Snow Sucky Captain Andaule which was taken and sent into Jamaica by a British Privateer and for the reclaiming of which he is waiting for further Proofs of the Property of the Vessel from Boston, is sorry that he is reduced to the Necessity of again coming forward, humbly to represent the further Capture and Detention of his Property by British Privateers. That your Petitioner being sole Owner of the Brig or Vessel called the Molly whereof Bernard Razer is or was Commander fitted her out and loaded her at this Port of Philadelphia in the Month of May last with a Cargo of flour and other Articles for his own Account for Port Au Prince in the Island of St. Domingo and that the said Vessel having arrived at Port au Prince there delivered her Cargo here loaden and received on board a full Cargo of the produce of said Island and four  thousand eight hundred Dollars in Specie wholly for Account of your Petitioner and set Sail therewith (bound for this Port of Philadelphia). That Your Petitioner hath received a Letter from Captain Bernard Razer the Commander of his said Brig Molly dated at new Providence the 9th. Day of this present Month informing him that his said Vessel and Cargo were captured and sent into said Island of New Providence with a full Cargo and that they had taken from him 4,800 Dollars in Cash the Property of your Petitioner, that they had unbent his Sails for a Trial of his Vessel and Cargo and that he could not inform what would be the Consequence as they bribe the Sailors get them drunk and ship them on board their Privateers, leaving some Vessels but one or two Hands and sending them into Port—that the said Captain Razer’s Letter of which Copy is herewith handed you also informs your Petitioner that a great Number of other Vessels belonging to other Ports in these States several of which have Property on board for your Petitioner, have also been captured by the British and carried into the said Island of New Providence. That your Petitioner is deprived of the Means of making his Claims for the Recovery of his Property by the violent and unjust Measures made use of by the said British Cruisers and must with other Merchants concerned in Trade to the French Islands be involved in Ruin unless some Measures are taken as well to recover the Property thus forcibly and unjustly taken and detained as to secure their Vessels and Cargoes from like Capture and Detention, therefore your Petitioner relying on the Wisdom and Justice of the general Government respectfully submits his Case to your Consideration and prays that you will grant him such Relief herein as to you in your Wisdom shall seem meet.


  PhiladelphiaP. LeMaigre


July 25. 1793.


